IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-20277
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

LY TRINH HINH,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-94-273-1
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ly Trinh Hinh appeals his sentence, contending that he

should have received a reduction in his offense level for

acceptance of responsibility and that his offense level should

not have been increased for his role in the offense, for

obstruction of justice, and for requiring more than minimal

planning.   Hinh executed a plea agreement containing a valid



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20277
                              - 2 -

waiver of the right to appeal his sentence, and Hinh’s sentence

was determined in accordance with the plea agreement.

Accordingly, Hinh’s appeal is dismissed as frivolous.   See United

States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.), cert. denied,

115 S. Ct. 244 (1994); see 5th Cir. R. 42.2.

     APPEAL DISMISSED.